DETAILED ACTION
Status of the Application
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2020, has been entered.

	In response, the applicant amended claims 1, 2, 8, 9, 12, 13, and 15-17. Claims 1-20 are pending and currently under consideration for patentability.
 
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	With respect to the rejections of claims 1-20 under 35 U.S.C. 112 (a), Applicant has appropriately amended the claims. The rejections of claims 1-20 under 35 U.S.C. 112 (a) (for these previous grounds) have been withdrawn.

	With respect to the rejection of claims 1-7 and 15-20 under 35 U.S.C. 112 (b), Applicant has appropriately amended the claims. The rejections of claims 1-7 and 15-20 under 35 U.S.C. 112  (b) (for these previous grounds) have been withdrawn.

Response to Arguments
	Applicant’s arguments, with respect to the interpretation of “server devices” under 35 U.S.C. 112(f) and the corresponding rejection under 35 U.S.C. 112 (b) have been considered but are not persuasive. The claim language has not been amended, and Applicant’s bare assertion that invoking special interpretation was not intended is insufficient to avoid invoking special interpretation.

	Applicant’s arguments, with respect to the rejection of amended claims 1, 8, and 15 under 35 U.S.C. 103 (a) have been considered, but are moot in view of a new grounds of rejection. Applicant is correct that Yildiz uses a tracking tag in a test ad to track presentation/conversions of the test ad for a first advertiser and a second tracking tag in a second advertisement to track presentation/conversions of the second ad for a second advertiser, and use of a server side map to treat the second advertisement as a control advertisement for the first advertiser and convert presentation/conversions of the second ad for the second advertiser into a set of presentations/conversions for the first advertiser to calculate attribution/lift results for the first advertiser with respect to the test advertisement. However, a new reference (Sharifzadeh) is cited which discloses use of a dedicated tracking pixel that is placed within a second advertiser’s advertisement to use to the second advertisement as a control ad for a first advertiser’s test advertisement, and wherein the dedicated tracking pixel within the control ad transmits a signal back to the server with an identifier of the test ad to generate a set of presentation/conversion events associated with the control ad for the first advertiser. As explained in the rejection below, it would have been obvious to a PHOSITA to substitute the use of this dedicated tracking pixel for Yildez’s server-side conversion map to generate the set of presentation/conversion events associated with the control ad for the first advertiser. The substitution of the dedicated tracking pixel within the second advertiser’s advertisement for Yildez’s server-side conversion map would result in a first advertiser’s text advertisement having a first tracking pixel/tag, and a second advertiser’s second advertisement having a second advertiser’s tracking pixel/tag as well as third tracking pixel associated with the first advertiser.


35 U.S.C. § 112 (f) or pre-AIA  35 U.S.C. § 112, sixth paragraph 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“one or moreserver devices configured to cause…” recited in claims 8-14.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claims 8-14 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
	However, the disclose fails to clearly link any structure to the generic placeholder “server device”. In fact, the original specification never even mentions a “server device” element. The disclosure therefore does not satisfy definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112 second paragraph, and claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 second paragraph accordingly. See section 2181 of the Manual of Patent Examining Procedure for additional clarification.



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yildiz et al. (U.S. PG Pub No. 2017/0372354, December 28, 2017 - hereinafter "Yildiz”) in view of Sharifzadeh et al. (U.S. PG Pub No. 2014/0297398 October 2, 2014 - hereinafter "Sharifzadeh”)

With respect to claims 1, 8, and 15, Yildiz teaches, computerized method, a system, and a non-transitory computer readable medium storing instructions thereon that, when executed by at least one processor, cause a computing device to perform the method, comprising
one or more server devices configured to cause the system to: (Fig 1 & Fig 2 & [0032])
embed a first tracking tag within an intended advertisement from a first 5advertiser, wherein the first tracking tag is configured to fire when the intended advertisement is downloaded to the client device ([0052]-[0054] & [0073] ad tag is embedded in the campaign advertisement an configured to fire when the ad is downloaded/served to the client computer to indicate an impression)
embed a second tracking tag within a control advertisement from a second advertiser, wherein the control advertisement is a different advertisement than the intended advertisement and wherein the second tracking tag is configured to fire when the control 10advertisement is downloaded to the client device; ([024]-[0029] control ad (e.g., ad for another campaign to reduce unnecessary experimentation costs – because the ad is for another campaign it is inherently for a “second advertiser” (e.g., either the same advertiser as the “first advertiser” or a different advertiser), [0062]-[0063] & [0073] ad tag in control ad)
15tracking a first set of conversion events for the first advertiser, wherein each conversion event in the first set of conversion events occur after receiving a first signal from firing of the first tracking tag, the first signal indicating the presentation of the intended advertisement ([0031] &  [0036] & [0045]-[0046] & [0057] conversions associated with display of the first advertiser’s test/campaign ad are tracked and these messages include information that the user has viewed the test/campaign advertisement (e.g., either directly via explicit indication of the ad in the message or indirectly via address/identity of the client device included in the message which is mapped to knowledge of which ad was served to this device address/identity) and wherein the conversion event occurs after a signal from the firing of the first tracking tag)
while tracking presentation of the control advertisement for the second advertiser based on receiving a second signal from firing of the second tracking tag that indicates the presentation of the control advertisement, tracking a second set of conversion for the first advertiser, wherein each conversion event in the second set of conversion events occur after the presentation of the control advertisement ([0063]-[0064] & [0031] &  [0036] & [0040]  [0045]-[0046] conversions associated with display of the control ad are tracked for the first advertiser (e.g., ia address/identity of the client device included in the message which is mapped to knowledge of which ad was served to this device address/identity) and these conversion events occur after presentation of the control ad and occur “while racking presentation of the control advertisement for the second advertiser based on receiving a second signal from firing of the second tracking pixel that indicates the presentation of the control advertisement”)
and determining media lift results for the intended advertisement by determining an influence of presenting the intended advertisement on conversion events for the first advertiser by subtracting a number of conversion events from the second set of conversion events from a number of conversion events from the first set of conversion events corresponding to the firing of the first tracking pixel ([0043]-[0048] determines media lift by subtracting natural conversion rate (i.e., conversions corresponding to the second set of conversion events corresponding to the firing of the third tracking pixel) from the campaign/test conversion rate (i.e., “conversion events for the first advertiser”))
Yildiz does not appear to explicitly teach
using tracking pixels in addition and/or instead of tracking tags (e.g. first/second tracking pixel instead of first/second tracking tag) that are configured to fire when the advertisement are presented (as opposed to firing when downloaded/served), and wherein each conversion event occur after receiving a signal from firing of a tracking pixel
embed a third tracking pixel within the control advertisement from the second advertiser while associating the third tracking pixel with the first advertiser, wherein the third tracking pixel is configured to fire when the control advertisement is presented and wherein the third tracking pixel is different than the second tracking pixel
wherein each conversion event in the second set of conversion events occur after receiving a third signal from firing of the third tracking pixel, the third signal indicating the presentation of the control advertisement
conversion events from the second set of conversion events corresponding to the firing of the third tracking pixel 
However, Sharifzadeh discloses 
using tracking pixels in addition and/or instead of tracking tags (e.g. first/second tracking pixel instead of first/second tracking tag) that are configured to fire when the advertisement are presented (as opposed to firing when downloaded/served), and wherein each conversion event occur after receiving a signal from firing of a tracking pixel (abstract and [0008]– Sharifzadeh discloses use of tracking pixels in advertisements that are configured to fire upon presentation and send a signal when the advertisements are presented – therefore, while Yildiz discloses a first tracking tag for a first advertiser used to track presentation/conversion associated with a first advertisement and a second tracking tag inserted in a control advertisement for a second advertiser used to track presentation of the control advertisement for the second advertiser, it would have been obvious to substitute use of a tracking pixels for Yildiz’s tracking tags)
embed a third tracking pixel within the control advertisement from the second advertiser while associating the third tracking pixel with the first advertiser, wherein the third tracking pixel is configured to fire when the control advertisement is presented and wherein the third tracking pixel is different than the second tracking pixel ([0003] “lift analysis…determine to not deliver the campaign content item to a second portion of the received requests…for the second portion, the content management system can deliver a different content item (e.g., associated with a different content provider…along with a second…pixel, which identifies non-delivery of the campaign content item”,  [0045]-[0046] “deliver a content item that is different that the content item 216…second pixel can be similar to the first pixel…can include campaign information…content item identifier…of the content item 216 and a flag value…can indicate that the content item 216 was not delivered in respond to the content item request…”, [0059]-[0060] – therefore, Sharifzadeh discloses embedding a tracking pixel within a control advertisement from a second advertiser that fires when the control ad is presented and the signal sent back to the system includes an identifier of the test campaign and test advertisement and is used to track presentations of control ads associated with the first advertiser – this tracking pixel is different than the second tracking tag in the control ad in Yildiz because the second tracking tag in Yildiz is used to track presentation of the control ad for the second advertiser and this tracking pixel is used to track presentation of the control ad specifically for the first advertiser’s test (e.g., it is an alternative and equivalent technique to track presentation/conversions associated with a control ad to the mapping used in Yildiz)
wherein each conversion event in the second set of conversion events occur after receiving a third signal from firing of the third tracking pixel, the third signal indicating the presentation of the control advertisement ([0008] & [0035] & [0045]-[0048])
conversion events from the second set of conversion events corresponding to the firing of the third tracking pixel ([0008] & [0035] & [0045]-[0048])
Sharifzadeh suggests it is advantageous to include using tracking pixels in addition and/or instead of tracking tags (e.g. first/second tracking pixel instead of first/second tracking tag) that are configured to fire when the advertisement are presented (as opposed to firing when downloaded/served), because doing so can enable tracking of impressions while ensuring an ad is actually displayed on the screen to the viewer (abstract and [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, system, and medium of Yildiz to include using tracking pixels in addition and/or instead of tracking tags (e.g. first/second tracking pixel instead of first/second tracking tag) that are configured to fire when presented (as opposed to firing when downloaded/served), and wherein each conversion event occur after receiving a signal from firing of a tracking pixel, as taught by Sharifzadeh, because doing so can enable tracking of impressions while ensuring an ad is actually displayed on the screen to the viewer.
Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of tracking pixels of Sharifzadeh for the tracking tags of Yildiz.Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
 
Examiner notes that Cancross (cited below) also discloses using tracking pixels instead of tracking tags (e.g. first/second tracking pixel instead of first/second tracking tag) that are configured to fire when the advertisement are presented (as opposed to firing when downloaded/served) ([0048]-[0049] & [0042]) and further discloses embedding a plurality of tracking pixels in the same advertisements.

Sharifzadeh suggests it is advantageous to include embedding a third tracking pixel within the control advertisement from the second advertiser while associating the third tracking pixel with the first advertiser, wherein the third tracking pixel is configured to fire when the control advertisement is presented and wherein the third tracking pixel is different than the second tracking pixel, wherein each conversion event in the second set of conversion events occur after receiving a third signal from firing of the third tracking pixel, the third signal indicating the presentation of the control advertisement, and wherein conversion events from the second set of conversion events correspond to the firing of the third tracking pixel, because doing so can enable tracking of confirmed presentations of a control advertisement associated with a second advertiser that is used in a lift experiment for a first advertiser, which can lead to more accurate analysis ([0118] & [0008])
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the 
	Examiner notes that because Yildiz discloses use of a tracking tag (which would have been obvious to make a tracking pixel per Examiner’s first motivation above) to separately track presentations/conversions of the second ad for the second advertiser, the combination here (i.e., substituting a distinct tracking pixel associated with the first advertiser in the second advertiser’s ad instead of using a conversion map at the server) results in a “third tracking pixel” that is embedded within the second advertiser’s advertisement in Yildiz which is in addition to and therefore different from the original tracking tag/pixel within second advertiser’s advertisement in Yildiz. The original tracking tag/pixel within second advertiser’s advertisement would still be required because it serves a different purpose within Yildiz (specifically, tracking presentations/conversions of the second ad for the second advertiser).

With respect to claims 2, 9, and 17, Yildiz teaches the method of claim 1, the system of claim 8, and the medium of claim 15,
further comprising providing, for display within a graphical user interface of a client device of the first advertiser, a report with the media lift results for the intended advertisement (Fig 5 & [0045]-[0046] 7 [0085]-[0087] report generated by system and displayed in GUI)

Examiner notes Sharifzadeh also discloses this limitation at Fig 4B & [0035] & [0054].

With respect to claim 3, Yildiz teaches the method of claim 1. 
the control advertisement comprises an alternate advertisement related to a different product or service than the intended advertisement ([0027] advertisement for a charity is an alternate advertisement related to a different product or service than the intended advertisement, [0028] ad for different campaign)
Yildiz and Sharifzadeh do not appear to explicitly teach
wherein the first and second advertiser comprise the same advertiser
However, the phrase wherein the first and second advertiser comprise the same advertiser is given no patentable weight as it fails to set forth a step of the method or function of the system/medium and because it is entirely descriptive and has no effect on how a step/function is performed. Furthermore, both Yildiz ([0028]) and Sharifzadeh ([0027] & [0045]) suggest the control ad may be an ad for a different campaign and one skilled in the art would recognize that the same and/or different advertisers have different campaigns and therefore Yildiz and Sharifzadeh at least suggest indirectly that the second advertiser may be the same advertisers as the first advertiser. 

With respect to claim 4, Yildiz and Sharifzadeh teach the method of claim 1. Yildiz and Sharifzadeh do not appear to explicitly teach
wherein the control advertisement is a blank advertisement
However, the phrase “wherein the control advertisement is a blank advertisement” is given no patentable weight as it fails to set forth a step of the method or function of the system/medium and because it is entirely descriptive and has no effect on how a step/function is performed. The content of the advertisement is non-functionally written material.

Examiner notes prior art reference Calvert (cited below) discloses use of blank advertisements as control advertisements in [0018].


With respect to claims 5 and 18, Yildiz teaches the method of claim 1 and the medium of claim 15,
wherein tracking the first and second set of conversion events comprises tracking user interaction events via tracking cookies resulting from firing of tracking pixels ([0008[ & [0052]-[0055] & [0068])

Examiner notes Sharifzadeh also discloses dropping first/second cookies on a user’s browser as a result of the first/second tracking pixels firing and using these cookies to track the first and second set of conversions at [0037] & [0060] & [0008].


With respect to claims 6, 10, and 20, Yildiz teaches the method of claim 1, the system of claim 8, and the medium of claim 15,
wherein the conversion events comprise one or more of a purchase, a subscription, a click, viewing of a video ad, or adding an item to a shopping cart ([0002]-[0004] & [0023] at least a purchase)


With respect to claims 7, 14, and 19, Yildiz teaches the method of claim 1, the system of claim 8, and the medium of claim 15,
further comprising causing the intended advertisement or the control advertisement to be placed in respective advertisement slots by: receiving bid request packages for advertisement slot opportunities for the 5advertisement slot, wherein the bid request packages comprise of one or more intended advertisement bids and one or more control advertisement bids ([0028]-[0029] auction inherently involves receiving bid request packages for advertisement slot opportunities for the 5advertisement slot, wherein the bid request packages comprise of one or more intended advertisement bids and one or more control advertisement bid – Examiner notes this is also applicant admitted prior art in [0003])
causing the intended advertisement to be placed in the advertisement slot when an intended advertisement bid is greater than a control advertisement bid; ([0028]-[0029] Yildiz teaches that the test/first ad is a first advertisement and the second/control ad is a second advertisement and that these advertisement/campaigns may be associated with real-time-bidding and auctions and therefore (as is known in the art)  there may be times when the intended advertisement is caused to be placed in the advertisement slot when an intended advertisement bid is greater than a control advertisement bid)
causing the control advertisement to be placed in the advertisement slot when the 10control advertisement bid is greater than the intended advertisement bid ([0028]-[0029] Yildiz teaches that the test/first ad is a first advertisement and the second/control ad is a second advertisement and that these advertisement/campaigns may be associated with real-time-bidding and auctions and therefore (as is known in the art)  there may be times when the control advertisement is caused to be placed in the advertisement slot when an control advertisement bid is greater than a intended advertisement bid)

Examiner notes that Sharifzadeh also suggests this limitation because in some embodiments the system reduces the intended ad’s bid to zero in order to withhold it from being displayed which results in the control ad having a greater bid and the control ad being displayed.

Examiner notes that Lewis (cited below) also suggests this limitation at [0021].


With respect to claim 11, Yildiz and Sharifzadeh teach the system of claim 10. Yildiz and Carnocross do not appear to explicitly teach
wherein the one or more server devices are configured to cause the system to associate a fourth tracking pixel with the control advertisement, wherein the fourth tracking pixel is configured to fire when the intended advertisement is presented
However, Yildiz does suggest that multiple experiments may be run simultaneously and therefore suggests associating multiple additional (e.g., 4th, 5th , etc.)  pixels (per the combination with Sharifzadeh) with the same advertisement. Furthermore, because Yildiz suggests using one campaigns advertisement as a control ad for a different ad, it follows that the different ad may 


With respect to claim 12, Yildiz and Sharifzadeh teach the system of claim 11. Yildiz and Sharifzadeh do not appear to explicitly teach
wherein the one or more server devices are configured to cause the system to track a first set of conversion events for the second advertiser, wherein each conversion event in the first set of conversion events for the second advertiser references the presentation of the control advertisement and corresponds to firing of the second tracking pixel;  
while tracking presentation of the intended advertisement for the first advertiser based on firing of the first tracking pixel, track a second set of conversion events for the second advertiser. wherein each conversion event in the second set of conversion events for the second advertiser references the presentation of the intended advertisement and corresponds to firing of the fourth tracking pixel; 
determine media lift results for the control advertisement by determining an influence of presenting the control advertisement on conversion events for the second advertiser by subtracting a number of conversion events from the second set of conversion events for the second advertiser corresponding to the firing of the fourth tracking pixel from a number of conversion events from the first set of conversion events for the second advertiser corresponding to the firing of the second tracking pixel
However, Yildiz does suggest that multiple experiments may be run simultaneously and therefore suggests associating multiple additional (e.g., 4th, 5th , etc.)  pixels (per the combination with Sharifzadeh) with the same advertisement. Furthermore, because Yildiz suggests using one campaigns advertisement as a control ad for a different ad, it follows that the different ad may wherein the one or more server devices are configured to cause the system to track a first set of conversion events for the second advertiser, wherein each conversion event in the first set of conversion events for the second advertiser references the presentation of the control advertisement and corresponds to firing of the second tracking pixel; while tracking presentation of the intended advertisement for the first advertiser based on firing of the first tracking pixel, track a second set of conversion events for the second advertiser. wherein each conversion event in the second set of conversion events for the second advertiser references the presentation of the intended advertisement and corresponds to firing of the fourth tracking pixel; determine media lift results for the control advertisement by determining an influence of presenting the control advertisement on conversion events for the second advertiser by subtracting a number of conversion events from the second set of conversion events for the second advertiser corresponding to the firing of the fourth tracking pixel from a number of conversion events from the first set of conversion events for the second advertiser corresponding to the firing of the second tracking pixel”)

With respect to claim 13, Yildiz  and Sharifzadeh teach the system of claim 12. Yildiz and Sharifzadeh do not appear to explicitly teach
further comprising providing, for display within a graphical user interface of a client device of the second advertiser, a report with the media lift results for the control advertisement
However, Yildiz does suggest that multiple experiments may be run simultaneously and therefore suggests associating multiple additional (e.g., 4th, 5th , etc.)  pixels (per the combination with Sharifzadeh) with the same advertisement. Furthermore, because Yildiz suggests using one campaigns advertisement as a control ad for a different ad, it follows that the different ad may simultaneously serve as a control ad for the initial control ad using the same tagging/tracking techniques. Furthermore, Yildiz discloses providing, for display within a graphical user interface of a client device of an advertiser, a report with the media lift results for their advertisement (Fig 5 & [0045]-[0046] & [0085]-[0087] report generated by system and displayed in GUI). As such, 

With respect to claim 16, Yildiz teaches the medium of claim 15,
further comprising instructions that, when executed by the at least one processor, cause the 25computing device to provide, for display within a graphical user interface of a client device of the first advertiser, a report with media lift results for the intended advertisement (Fig 5 & [0045]-[0046] & [0085]-[0087] report generated by system and displayed in GUI)


Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Lewis et al. (U.S. PG Pub No. 2016/0335659 November 17, 2016 - hereinafter "Lewis”) discloses using a second advertiser’s campaign ad as a control ad for a first advertiser and wherein they are participants in the same auction (i.e., have the same targeting criteria) and and wherein the second advertiser may be a different advertiser from the first advertiser and wherein tracking pixels are used to track conversions and presentations associated with both campaign and control advertisements and wherein tracking pixels may drop cookies on a user’s device to help track conversions.

Wang et al. (U.S. PG Pub No. 2016/0055320, February 25, 2016) teaches use of an ad as both a control and treatment advertisement for performing simultaneous media lift studies for different advertisers/campaigns/advertisements ([0040] & [0046])

“Measuring the Effects of Advertising: The Digital Frontier” (Published on August 31, 2013 - NBER Working Papers 19520, National Bureau of Economic Research, Inc. – hereinafter Lewis 2) – discloses using a second advertiser’s campaign ad as a control ad for a first advertiser and wherein they are participants in the same auction (i.e., have the same targeting criteria) and wherein the control ad may be the second-place bidder and wherein the second advertiser may be a different advertiser from the first advertiser 

Bindra et al. (U.S. PG Pub No. 2016/0019582, January 21, 2016) teaches use of an ad as both a control and treatment advertisement for performing simultaneous media lift studies for different advertisers/campaigns/advertisements ([0044])

Farahat et al. (U.S. PG Pub No. 2013/0297405, November 7, 2013) teaches use of an ad as both a control and treatment advertisement for performing simultaneous media lift studies for different advertisers/campaigns/advertisements ([0030], [0040], [0044])

Cancross et al. (U.S. PG Pub No. 2014/0108126 April 17, 2014 – hereinafter “Cancross”) discloses using tracking pixels instead of tracking tags (e.g. first/second tracking pixel instead of first/second tracking tag) that are configured to fire when the advertisement are presented (as opposed to firing when downloaded/served) ([0048]-[0049] & [0042]) and further discloses embedding a plurality of tracking pixels in the same advertisements

Calvert et al. (U.S. PG Pub No. 2003/0014304 January 16, 2003 – hereinafter “Calvert”) discloses use of blank advertisements as control advertisements in [0018].





Conclusion

	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621